Case 4:21-cv-00154-SDJ-KPJ Document 31-3 Filed 04/15/21 Page 1 of 2 PageID #: 307




   April 12, 2021                                               Sent Via Electronic Mail


   RE:DC19-17458; 4:21-cv-154-SDJ-KPJ- Good Faith Effort Meet and Confer

   Judge David Gibson
   The Gibson Law Group, PC
   15400 Knoll Trail, Ste, 205
   Dallas, TX 75248

   Dear Mr Gibson:

   This letter is in regard to the allegations made by your client in the Motion to Forego Mediation.
   This is an ongoing landlord tenant dispute which has caused this family much collateral
   damage.

   The motion is littered with false and misleading statements and I wanted to bring it to your
   attention and ask that you retract all unfounded allegations. These allegations are threatening
   designed to cause me harm.

  We have a call scheduled at 1:15 today. Please withdraw the motion as written. I look forward to
  speaking with you. This will give you time to properly address these unfounded and reckless
   allegations.

  Your attention and cooperation is greatly appreciated.

  Kindly,

  Al M Williams, pro se litigant
  3930 Accent DR, 2411
  Dallas, TX 75287
  214-414-6371
  Legalaccesslnc@icloud.com


          CERTIFICATE OF SERVICE

          A copy of this letter was sent on and I met and conferred today as well 4/12/2021



          CERTIFICATE OFR CONFERENCE

          I DID COMMUNICATE Via Email and phone to attempt to resolve this issue issue
Case 4:21-cv-00154-SDJ-KPJ Document 31-3 Filed 04/15/21 Page 2 of 2 PageID #: 308




                        IN THE UNITED STATES DIUSTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEX S
                                       AT PLANO
  Al M Williams, nd Family

                                 Case Number: 4:2i-CV-ooi54

  Ladera, et al.



         RENEWAL OF REQUEST FOR CL SS CERTIFICATION
         COMES NOW, Al M Williams respectfully files this request for class action relief, to

  prevent manifest injustice, states:

         This Court has the inherent power class action status. There are many similar situatied

  citizens and residents of this very same apartment complex that are afraid to speak up and need

  the Courts protections as well. This Court has the inherent power to protect this litigant and

  similar situated litigants from harm from further harm by overzealous landlords or its minions.

  WHEREFORE, all premises, plaintiff prays:

         * That class action status be granted.




  Kindjy
  Al M Williams, pro se litigant
  3930 Accent DR, 2411
  Dallas, TX 75287
  214-414-6371
  Legalaccesslnc@icloud.com


         CERTIFICATE OF SERVICE

         A co y of this letter was sent on and I met and conferred today as well 4/12/2021

         Via Email and phone to attempt to resolve this issue issue
